DETAILED ACTION
This Office Action is in response to the communication filed on 05/31/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
Allowable Subject Matter
Claims 1-15, 17, and 33-48 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "performing, by a first device using a first wireless protocol, a plurality of ranging operations to compute a plurality of sample distance measurements between the first device and a second device…when the plurality of sample distance measurements meets the set of criteria, transmitting, using a second wireless protocol that differs from the first wireless protocol, a security token to the second device to modify a security state at the second device" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding independent claim 34: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 34: "perform, using a first wireless protocol, at least one ranging operation with another device to compute at least one distance measurement between the device and the other device…when the at least one distance measurement satisfies the factor, transmit, using a second wireless protocol that differs from the first wireless protocol, authorization information to the other device to modify a security state at the other device" in combination with other limitations as a whole and in the context recited in claim 34.
Regarding independent claim 47: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 47: "code to perform, using a first wireless protocol, a plurality of ranging operations to compute a plurality of sample distance measurements between a first device and a second device…when the plurality of sample distance measurements satisfy the set of criteria, code to transmit, by the first device using a second wireless protocol that differs from the first wireless protocol, authentication information to the second device to modify a security state at the second device" in combination with other limitations as a whole and in the context recited in claim 47.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436